UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7676



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BENNIE JAY EATMON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-00-127-BO; CA-03-679-5-BO)


Submitted:   December 16, 2005            Decided:   February 2, 2006


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bennie Jay Eatmon, Appellant Pro Se. Dennis M. Duffy, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Bennie Jay Eatmon, a federal prisoner, seeks to appeal

the district court’s order denying his 28 U.S.C. § 2255 (2000)

motion.   An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and Eatmon’s supplemental filings and conclude that Eatmon

has not made the requisite showing. Accordingly, although we grant

Eatmon’s motions to amend, we deny a certificate of appealability

and dismiss the appeal.          We further deny Eatmon’s motion for

discovery, motion for abeyance, and motion for a new trial.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED



                                   - 2 -